IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00183-CV

JOSHUA DEVELOPMENT GP, LLC,
AS THE GENERAL PARTNER OF
JOSHUA DEVELOPMENT COMPANY, LTD.,
                                                            Appellants
v.

JOHNSON COUNTY SPECIAL UTILITY DISTRICT,
                                    Appellee



                          From the 413th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C201900699


                           MEMORANDUM OPINION


       In four issues, appellant, Joshua Development GP, LLC, as the general partner of

Joshua Development Company, Ltd. (collectively “Joshua”), appeals the trial court’s

granting of a plea to the jurisdiction in favor of appellee, Johnson County Special Utility

District (“JCSUD”). We reverse and remand.
                                             Background

        The focus of this dispute is the Joshua Meadows Subdivision “Community

Facilities Contract” (the “Contract”) entered into in July 1999, by each party’s

predecessor-in-interest. The Contract included provisions where Joshua’s predecessor-

in-interest, Heritage Properties of Texas, LLC, agreed to construct a ground water storage

facility and pump station, sewer lift stations, force mains, water main, and all water and

sewer lines within the Subdivision, and pay $142,760 as full satisfaction of all impact fees

for the Subdivision.        In return, JCSUD’s predecessor-in-interest, Johnson County

Freshwater Supply District No. 1 (“JSFWSD”), which later formally merged with JCSUD,

agreed to extend and connect an existing water main to a groundwater storage facility

and provide water and sewer service to the homes pursuant to its rates and policies. The

Contract also stated that title to this infrastructure would convey to JSFWSD upon

issuance of a Letter of Acceptance following final completion.

        In November 1999, Heritage paid the $142,760 as prepayment for 332 water/sewer

taps and impact fees. The parties do not dispute whether the predecessors-in-interest

fulfilled the initial terms of the agreement.

        In September 2004, Heritage sold its interests and assigned its rights and

obligations in the Joshua Meadows Subdivision to Joshua. In 2007, the JCSUD formally

merged with JCFWSD. From 1999 to 2007, no water or sewer impact fees were charged



Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                   Page 2
by JCSUD or its predecessor-in-interest or paid by Joshua or its predecessor-in-interest

for approximately sixty-one homes constructed in Joshua Meadows.

        Joshua alleges that JCSUD breached the Contract on June 20, 2019, when it sent a

letter to Joshua stating that it would no longer “provid[e] a ‘free ride’” to Joshua and that

the current utility fees would apply. JCSUD reasoned that the 1999 Heritage contract had

no language binding JCSUD.

        At the time of JCSUD’s June 20, 2019 letter, approximately 150 of the original 332

lots remained undeveloped. Furthermore, from 1999 to 2019, the cost of water and sewer

connection fees increased from $430 per lot, as provided in the Contract and pre-paid by

Joshua, to $5,580 per lot. Joshua alleges that JCSUD’s actions will add approximately

$837,000 to Joshua’s remaining costs of development.

        In September 2019, Joshua filed its original petition asserting, among other things,

that JCSUD breached the Contract by “wrongfully charging Plaintiff $5,580.00 per lot in

what should be pre-paid impact fees for each new home constructed.” JCSUD filed a

general denial, as well as a plea to the jurisdiction, arguing that it is entitled to

governmental immunity and that Joshua’s contract-based claims did not fall under any

provision that waives JCSUD’s governmental immunity. Joshua filed amended petitions

and multiple responses to JCSUD’s plea to the jurisdiction, asserting that JCUSD waived

governmental immunity under Chapter 271 of the Texas Local Government Code and

that JCSUD’s failure to accept Joshua’s pre-paid impact fees as full satisfaction of the

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                   Page 3
impact fees for new development in the subdivision constituted an inverse condemnation

and unconstitutional taking of Joshua’s property for which there is no governmental

immunity.

        Both Joshua and JCSUD sought written discovery. Joshua responded, JCSUD did

not. Rather, JCSUD requested discovery extensions and filed a motion for protective

order and stay of discovery. The trial court did not set for a hearing or rule on JCSUD’s

motion for protective order or its stay of discovery. With the hearing on JCSUD’s plea to

the jurisdiction quickly approaching, Joshua filed a motion for continuance of the hearing

on the plea to the jurisdiction and a motion to compel JCSUD to respond to discovery

requests. Joshua’s motions for continuance and to compel were set for a hearing on the

same day as the plea to the jurisdiction.

        On June 17, 2020, the trial court heard argument on all three pending matters—

JCSUD’s plea to the jurisdiction and Joshua’s motions for continuance and to compel. At

the conclusion of the hearing, the trial court took the case under advisement. Later, the

trial court signed an order granting JCSUD’s plea to the jurisdiction and dismissing

Joshua’s claims for want of jurisdiction.

        Following the dismissal of its claims, Joshua requested that the trial court enter

findings of fact and conclusions of law. In a letter sent to the parties, the trial court

declined to enter findings of fact and conclusions of law because “the case was disposed

of pretrial and [on] jurisdictional grounds.” This accelerated appeal followed.

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                   Page 4
                                      Plea to the Jurisdiction

        In its first issue, Joshua contends that trial court erred by granting the JCSUD’s

plea to the jurisdiction because the JCSUD’s immunity is waived under section 271.152

of the Texas Local Government Code given that the Contract complies with section

271.151 of the Texas Local Government Code. See TEX. LOC. GOV’T CODE ANN. §§ 271.151-

.152.

STANDARD OF REVIEW

        Governmental immunity has two components: immunity from liability and

immunity from suit. Tooke v. Mexia, 197 S.W.3d 325, 332 (Tex. 2006). A governmental

entity that enters into a contract waives its immunity from liability but retains its

immunity from suit unless its immunity from suit is specifically waived by the

Legislature. Id. Governmental immunity from suit implicates a trial court's subject

matter jurisdiction and is properly asserted in a plea to the jurisdiction. See Engelman

Irrigation Dist. v. Shields Brothers, Inc., 514 S.W.3d 746, 751 (Tex. 2017). We review the trial

court's ruling on a plea to the jurisdiction de novo. Houston Belt & Terminal Ry. Co. v. City

of Houston, 487 S.W.3d 154, 160 (Tex. 2016). Our ultimate inquiry is whether the particular

facts presented affirmatively demonstrate a claim within the trial court's subject-matter

jurisdiction. City of El Paso v. Heinrich, 284 S.W.3d 366, 378 (Tex. 2009).

        Our analysis must begin with an evaluation of the plaintiff's pleadings. Tex. Dep't

of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). When examining the

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                   Page 5
pleadings, we construe them liberally in favor of conferring jurisdiction. Id. If the

pleadings do not contain sufficient facts to affirmatively demonstrate the trial court's

jurisdiction, but do not affirmatively demonstrate incurable defects in jurisdiction, the

issue is one of pleading sufficiency and the plaintiffs should be given the opportunity to

amend. Id. at 226-27. But if the pleadings affirmatively negate jurisdiction, then a plea to

the jurisdiction may be granted without allowing the plaintiffs an opportunity to amend.

Id. at 227.

DISCUSSION

        Although Joshua argues that JCSUD’s immunity is waived under section 271.152

of the Texas Local Government Code, JCSUD counters that the Contract lacks an

“essential term”—the time of performance—and that any goods and services under the

Contract “flowed” away from JCSUD, the governmental entity. In other words, JCSUD

contends that the Contract does not meet the requirements for a “[c]ontract subject to this

subchapter” under section 271.151(2) of the Texas Local Government Code. See TEX. LOC.

GOV’T CODE ANN. § 271.151(2). We first address the complaint pertaining to the time of

performance.

        Essential Terms of the Contract

        Section 271.152 of the Texas Local Government Code waives qualifying

governmental entities’ immunity from suit for certain breach-of-contract claims. See id. §



Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                   Page 6
271.152; see also City of Houston v. Williams, 353 S.W.3d 128, 134 (Tex. 2011). Specifically,

section 271.152 provides:

        A local governmental entity that its authorized by statute or the constitution
        to enter into a contract and that enters into a contract subject to this
        subchapter waives sovereign immunity to suit for the purpose of
        adjudicating a claim for breach of the contract, subject to the terms and
        conditions of this subchapter.

TEX. LOC. GOV’T CODE ANN. § 271.152.                 This statute, when applicable, waives a

governmental entity’s immunity from suit for breach of contract by clear and

unambiguous language. See Williams, 353 S.W.3d at 134.

        For immunity to be waived, three elements must be established: (1) the party

against whom the waiver is asserted must be a “local governmental entity,” as defined

by section 271.151(3); (2) the entity must be authorized by statute or the Constitution to

enter into contract; and (3) the entity must have, in fact, entered into a contract that is

“subject to this subchapter,” as defined by section 271.151(2). See TEX. LOC. GOV’T CODE

ANN. § 271.151(2)-(3); see also Williams, 353 S.W.3d at 134-35. It is undisputed that JCSUD

is a “local governmental entity,” as defined in section 271.151(3), and that JCSUD is

authorized to enter into contracts. See TEX. LOC. GOV’T CODE ANN. § 271.151(3). The only

question presented here is whether the Contract is the type of contract that, if breached,

waives JCSUD’s immunity.

        The phrase “contract subject to this subchapter” means:



Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                   Page 7
        (A) A written contract stating the essential terms of the agreement for
            providing goods or services to the local governmental entity that is
            properly executed on behalf of the local governmental entity; or

        (B) A written contract, including a right of first refusal, regarding the sale
            or delivery of not less than 1,000 acre-feet of reclaimed water by the local
            governmental entity intended for industrial use.

TEX. LOC. GOV’T CODE ANN. § 271.151(2)(A)-(B). Although section 271.151(2) of the Texas

Local Government Code does not define “essential terms,” the Texas Supreme Court has

held “essential terms” to include “the time of performance, the price to be paid, . . . [and]

the service to be rendered.” Williams, 353 S.W.3d at 138-39 (internal citations & quotations

omitted); see Kirby Lake Dev. Ltd. v. Clear Lake City Water Auth., 320 S.W.3d 829, 838 (Tex.

2010); Fort Worth Indep. Sch. Dist. v. City of Fort Worth, 22 S.W.3d 831, 846 (Tex. 2000)

(noting that a contract is legally binding "if its terms are sufficiently definite to enable a

court to understand the parties' obligations."); see also City of Pearsall v. Tobias, 533 S.W.3d

516, 523 (Tex. App.—San Antonio 2017, pet. denied). We rely on guiding principles of

contract interpretation to determine whether the services described in the contract are

sufficiently definite. Clear Creek Indep. Sch. Dist. v. Cotton Com. USA, Inc., 529 S.W.3d 569,

581 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (citing Fischer v. CTMI, L.L.C., 479

S.W.3d 231, 237 (Tex. 2016)).

        While it is true that the Contract does not explicitly state the time of performance,

Joshua contends that the language of the Contract implies that it remains in effect until

all 332 houses in the subdivision are completed. JCSUD complains that this is an

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                   Page 8
unreasonable construction, especially considering the Contract was signed in 1999, and

by the time JCSUD sent the June 20, 2019 letter to Joshua, approximately 150 of the

original 332 lots remained undeveloped.

        Regarding the absence of an explicit term for time of performance, one court noted

the following:

        Courts have also been willing to supply missing terms when necessary to
        effectuate the purposes of the parties under the agreement. The absence of
        a duration term does not necessarily suggest that the parties did not enter
        into an enforceable agreement; such incomplete agreements are often
        enforced. When the duration of a contract is not expressly dictated by the
        agreement, courts will frequently presume that the parties intended the
        agreement to last for a reasonable time. This is especially true in cases
        where the agreement contemplated that one party will make substantial
        expenditures or other investments in accordance with performance.

Avila v. Gonzalez, 974 S.W.2d 237, 244-45 (Tex. App.—San Antonio 1998, pet. denied); see

Cytogenix, Inc. v. Waldroff, 213 S.W.3d 479, 486 (Tex. App.—Houston [1st Dist.] 2006, pet.

denied) (“If no time for performance is stated in the contract, the law may imply a

reasonable one if the contract is sufficiently definite for a court to be able to fix the time

when it can be enforced. . . . Thus, with some contracts, courts will examine the

surrounding circumstances to determine the parties’ intent as to the duration of the

contract, so long as a standard exists by which one can test performance.” (internal

citations & quotation marks omitted)).

        In further support of supplying missing terms when necessary to effectuate the

purposes of the parties under the agreement, the Fourteenth Court of Appeals has stated:

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                   Page 9
“When parties have ‘already rendered some substantial performance or have taken other

material action in reliance upon their existing expressions of agreement,’ courts ‘will be

more ready to find that the apparently incomplete agreement was in fact complete.’”

Houston Cmty. College Sys. v. HV BTW, LP, 589 S.W.3d 204, 213 (Tex. App.—Houston [14th

Dist.] 2019, no pet.) (quoting Fischer, 479 S.W.3d at 237); see Cotton Com. USA, Inc., 529

S.W.3d at 583.

        Here, the parties performed under the Contract for approximately twenty years.

Joshua made substantial expenditures by pre-paying $142,760 for all impact fees for all 332

houses to be completed in the Joshua Meadows subdivision, as well as constructing and

conveying to JCSUD title to a ground water storage facility and pump station, sewer lift

stations, force mains, water main, and all water and sewer lines within the subdivision.

Joshua also provided design and engineering services for the construction of the

infrastructure and paid a construction contractor to complete the infrastructure. In

return, JCSUD extended and connected an existing water main to a groundwater storage

facility and provided water and sewer service to the houses pursuant to its rates and

policies.

        Despite the Contract’s lack of specificity as to duration, we conclude that the

Contract meets the “low threshold” of an agreement that states all essential terms and is

therefore enforceable. See Cotton Com. USA, Inc., 529 S.W.3d at 585 (noting that the school

district’s failure to challenge enforceability of the contract until after work was completed

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                  Page 10
indicated that the contract’s essential terms were sufficiently definite). The Contract

outlines the parties, the subject matter, and the basic obligations, such that a court could

understand the parties’ obligations. See id. (citing Fort Worth Indep. Sch. Dist., 22 S.W.3d

at 846); see also Lubbock County Water Control & Improvement Dist. v. Church & Akin, L.L.C.,

442 S.W.3d 297, 311 (Tex. 2014) (Willett, J., dissenting) (noting that the requirement of a

contract to be sufficiently definite to enable a court to understand the parties, subject

matter, and basic obligations is a “low threshold”); Cytogenix, Inc., 213 S.W.3d at 486;

Avila, 974 S.W.2d at 244-45. Accordingly, we hold that the Contract is subject to chapter

271 of the Texas Local Government Code.

        The Flow of Goods and Services

        Next, JCSUD contends that the Contract does not meet the section 271.151

definition of a contract because the Contract at issue does not pertain to goods and

services “flowing” to the governmental entity. Rather, JCSUD asserts that any goods and

services under the Contract “flowed away” from JCSUD.

        “[G]oods and services” are not defined in Chapter 271. See M.E.N. Water Supply

Corp. v. City of Corsicana, 564 S.W.3d 474, 489 (Tex. App.—Waco 2018, pet. denied).

However, the Texas Supreme Court has stated that the terms are “broad enough to

encompass a wide array of activities,” and “includes generally any act performed for the

benefit of another.” Id. (citing Kirby Lake Dev., Ltd., 320 S.W.3d at 839). Moreover, the

goods and services provided “need not be the primary purpose of the agreement.” Id.

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                  Page 11
(citing Kirby Lake Dev., Ltd., 320 S.W.3d at 839). However, chapter 271’s waiver of

immunity does not extend to “‘contracts in which the benefit that the local governmental

entity would receive is an indirect, attenuated one.’” Kirby Lake Dev., Ltd., 320 S.W.3d at

839 (quoting Berkman v. City of Keene, 311 S.W.3d 523, 527 (Tex. App.—Waco 2009, pet.

denied) (op. on reh’g)); cf. Church & Akin, L.L.C., 442 S.W.3d at 303 (“When a party has no

right under the contract to receive services, the mere fact that it may receive services as a

result of the contract is insufficient to invoke chapter 271’s waiver of immunity.”).

        As noted previously, the Contract required that Heritage, Joshua’s predecessor-in-

interest, construct a ground water storage facility and pump station, sewer lift stations,

force mains, water main, all water and sewer lines within the Subdivision, and pay

$142,760 as full satisfaction of all impact fees for the Subdivision. Joshua also provided

design and engineering services for the construction of the infrastructure and paid a

construction contractor to complete the infrastructure. In return, JCSUD’s predecessor-

in-interest, JSFWSD agreed to extend and connect an existing water main to the ground

water storage facility and provide water and sewer service to the homes pursuant to its

rates and policies. Furthermore, the Contract provided that, upon completion and final

walk-through by JCFWSD representatives, title to the infrastructure constructed by

Heritage conveyed to JCFWSD, which was then transferred to JCSUD. Given this, we

conclude that the Contract provided for “goods and services,” as contemplated in chapter

271 and by the Texas Supreme Court in Kirby Lake. See 210 S.W.3d at 839.

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                  Page 12
        Moreover, in reviewing the Contract, it is apparent that the purpose of the

Contract was to construct the infrastructure necessary to connect homes in the Joshua

Meadows subdivision to the JCSUD’s system for the provision of water and sewer

service. It is also noteworthy that JCSUD admitted at oral argument, and the parties do

not dispute, that JCSUD is required to provide water and sewer service to the Joshua

Meadows subdivision. Thus, by acquiring title to the infrastructure constructed by

Heritage, JCSUD derived a direct, rather than an attenuated, benefit as a result of the

Contract that aids JCSUD in satisfying its legal requirement to provide water and sewer

service to the Joshua Meadows subdivision.1 See Kirby Lake Dev. Ltd., 320 S.W.3d at 832-

33, 838 (finding a waiver of immunity under section 271.152 where a water authority and

residential developers entered into contracts that required the developers to build water

and sewer facilities according to the water authority’s specifications and to lease the

facilities to the water authority free of charge until the water authority purchased them);

see also NBL 300 Grp. Ltd. v. Guadalupe-Blanco River Auth., 537 S.W.3d 529, 534 (Tex. App.—

San Antonio 2017, no pet.) (finding a waiver of immunity under section 271.152 where a

contract between the water authority and a residential developer required the developer




        1 Interestingly, in its June 17, 2019 letter purportedly terminating the Contract, JCSUD claimed that
when it merged with JCFWSD, JCSUD did not assume any of the liabilities of JCFWSD. However, JCSUD
has not disclaimed any of the assets acquired from the merger with JCFSWD, including the infrastructure
constructed by Joshua under the Contract. In fact, the record reflects that JCSUD retains ownership of the
infrastructure construed by Joshua.

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                  Page 13
to construct a wastewater collection system in exchange for reimbursements to the

developer from the developer’s costs to construct the water-authority infrastructure by

adding $100 to each connection fee until the developer was fully reimbursed).

        Despite the foregoing, JCSUD relies on two cases to support its position that no

goods or services “flowed” to JCSUD. See generally W. Travis County Pub. Util. Agency v.

Travis County Mun. Util Dist. No. 12, 537 S.W.3d 549 (Tex. App.—Austin 2017, pet.

denied); M.E.N. Water Supply Corp., 564 S.W.3d at 474. Both cases are distinguishable

from this case. In fact, both cases relied on by JCSUD primarily involve the supply of

water from one entity to another. See M.E.N. Water Supply Corp., 564 S.W.3d at 487-88; see

also W. Travis County Pub. Util. Agency, 537 S.W.3d at 551-52. Neither case involves a

developer paying for and constructing infrastructure to be conveyed to a governmental

entity. Moreover, it is noteworthy that the Third Court of Appeals specifically mentioned

that “the governmental entity must in the first instance have a right under the contract to

receive services—even under a broad interpretation of that term—because otherwise the

benefits incidentally accruing to it would be too ‘indirect’ and ‘attenuated’ to bring the

contract under the Act.” See W. Travis County Pub. Util Agency, 537 S.W.3d at 555 (citing

Church & Akin, LLC, 442 S.W.3d at 303; Kirby Lake, 320 S.W.3d at 839). As noted above,

JCSUD had the right to receive both goods—the infrastructure completed by Joshua—

and services—design and engineering services for the infrastructure and payment for a

construction contractor to complete the infrastructure—under the Contract. Therefore,

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                  Page 14
even applying the reasoning in West Travis County Public Utility Agency, we cannot

conclude that the benefits “flowed away” from JCSUD or that the benefits were indirect

or too attenuated as to not invoke chapter 271’s waiver of immunity. See id.

        Specific Performance and Section 271.153 of the Texas Local Government Code

        JCSUD also contends that it is immune from suits seeking actual damages other

than the amount “due and owed” by JCSUD under the Contract. See TEX. LOC. GOV’T

CODE ANN. § 271.153(a)-(b). JCSUD asserts that Joshua seeks specific performance in this

case—namely, “to prevent JCSUD from charging . . . the amount that the [impact] fees

increased after a 20[-]year delay in development, and to force JCSUD [to] pass that added

expense on to all of its rate payers.”

        Section 271.153 of the Texas Local Government Code provides, in pertinent part:

        (a) Except as provided by Subsection (c), the total amount of money
            awarded in an adjudication brought against a local governmental entity
            for breach of a contract subject to this subchapter is limited to the
            following:

            (1) the balance due and owed by the local governmental entity under
                the contract as it may have been amended, including any amount
                owed as compensation for the increased cost to perform the work as
                a direct result of owner-caused delays or acceleration;

            (2) the amount owed for change orders or additional work the
                contractor is directed to perform by a local governmental entity in
                connection with the contract;

            (3) reasonable and necessary attorney’s fees that are equitable and just;
                and


Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                  Page 15
            (4) interest as allowed by law, including interest as calculated under
                Chapter 2251, Government Code.

        (b) Damages awarded in an adjudication brought against a local
            governmental entity arising under a contract subject to this subchapter
            may not include:

            (1) consequential damages, except as expressly allowed under
                Subchapter (a)(1);

            (2) exemplary damages; or

            (3) damages for unabsorbed home office overhead.

Id. § 271.153(a)-(b).

        In its live pleading, Joshua requested “[l]awful and allowable damages,”

reasonable and necessary attorney’s fees, and pre- and post-judgment interest with

respect to its breach-of-contract claim. Additionally, Joshua sought injunctive relief to

prevent JCSUD from “[c]harging Joshua any water or sewer impact fees or similar

charges for any lots in the Joshua Meadows subdivision in Joshua, Johnson County,

Texas” and “requiring any builder or owner of a lot in Joshua Meadows to pay water or

sewer impact fees as a requirement or condition precedent to obtaining water service

from Defendant [JCSUD].”

        Joshua’s claim for damages for breach of contract comports with that which is

allowed under section 271.153(a). See id. § 271.153(a). Moreover, to the extent that

Joshua’s request for injunctive relief amounts to a request for specific performance, we



Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                  Page 16
note the following language from the Texas Supreme Court in Hays Street Restoration

Group v. City of San Antonio:

        Relying on our holding in Zachry that the Act does not waive immunity
        from suit on a claim for damages not recoverable under Section 271.153, the
        court of appeals reasoned that because the only remedy claimed by the
        Restoration Group and awarded by the trial court was specific
        performance, and Section 271.153 does not mention specific performance,
        the Act does not waive the City’s immunity from suit for the Restoration
        Group’s claim.

               But Section 271.153 limits damages, not remedies. Damages is
        money. An award of damages is a legal remedy. Specific performance, by
        contrast, is an equitable remedy that lies within the court’s discretion to
        award whenever . . . damages would be inadequate or . . . could not be
        established. Damages and specific performance are alternatives to one
        another.

               Zachry does not answer the question presented here: whether
        Section 271.153 foreclosed the Restoration Group’s suit for specific
        performance. We hold that it did not. This is evident from the statute’s
        plain text. Section 271.153 limits the total amount of money awarded to
        enumerated categories of damages. Subsection (b) clarifies that damages
        awarded to a local governmental entity may not include certain additional
        categories. Neither mentions any equitable remedy. To read former Section
        271. 153 as impliedly prohibiting every suit seeking an equitable remedy
        against a local governmental entity would too greatly restrict the general
        waiver of immunity in Section 271.152.

              Accordingly, we conclude that the Act waives the City’s immunity
        from suit on the Restoration Group’s claim for specific performance.

570 S.W.3d 697, 707-08 (Tex. 2019) (internal citations & quotation marks omitted).

        Similarly, we are not persuaded by JCSUD’s reliance on section 271.153 to support

its argument that Joshua’s alleged request for specific performance prohibits the general


Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                  Page 17
waiver of immunity in section 271.152. See id. at 707-08. Therefore, based on the

foregoing, we conclude that Chapter 271 waives JCSUD’s immunity from suit on Joshua’s

breach-of-contract claim. We sustain Joshua’s first issue.

                                              Conclusion

        Having sustained Joshua’s first issue, we need not address Joshua’s remaining

issues. See TEX. R. APP. P. 47.1, 47.4. We reverse the judgment of the trial court and

remand for proceedings consistent with this opinion.




                                                         STEVE SMITH
                                                         Justice

Before Chief Justice Gray,
       Justice Smith,
       and Justice Rose2
Reversed and remanded
Opinion delivered and filed November 9, 2022
[CV06]




        2The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003.

Joshua Dev. GP, LLC, as the Gen. Partner of Joshua Dev. Co., Ltd. v. Johnson County Special Util. Dist.
                                                                                                  Page 18